Citation Nr: 1444543	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-47 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S. W.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014 the Veteran and his sister testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board also notes that, in addition to the paper claims file, an electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

The most probative evidence is against finding that the Veteran has residuals of a traumatic brain injury that occurred in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a traumatic brain injury are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated February 2009.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  The evidence associated with the file includes service treatment records (STRs), VA and private treatment records, and VA examination reports.  The Board also notes that the RO attempted to obtain VA treatment records dated prior to 2008 and subsequently notified the Veteran of their unavailability.  However, the Veteran testified during his hearing that he did not begin receiving VA treatment until 2008.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the onset of his symptoms and his treatment history.  The Veteran   has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenue through which he might obtain such evidence,   and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran seeks service connection for residuals of a traumatic brain injury (TBI) incurred when he walked into an aircraft hangar door during service in 1982.  He describes his primary symptom as frequent and sometimes debilitating headaches, which he asserts he has experienced continuously since the July 1982 injury.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs indicate that he presented for emergency treatment in July 1982 after walking into a warehouse door.  A two inch laceration on his forehead was noted, as was the Veteran's complaint of a pounding headache.  The treatment record noted the Veteran had not lost consciousness, and he was found to be neurologically intact upon examination.  The laceration was sutured, and he was released.  One week later, he returned for treatment complaining of a one-week history of nausea, vomiting, and dizziness.  He continued to report nausea and vomiting the following day.  Physical examination revealed no memory loss, and the Veteran was noted to be well-oriented, with good motor function.  The examiner diagnosed him with tension headache versus mild concussion.  The Veteran next reported a headache in December 1984, accompanied by a sore throat and "stuffy" nose.  He was diagnosed with a viral syndrome or possibly strep throat.  His 1985 separation medical examination indicated no abnormalities, and the examiner reported that he denied any specific health complaints or significant interval medical history.

The first post-service medical evidence of record is dated April 1996, at which time the Veteran reported to a private physician to establish primary care.  His reported past medical history included hypertension, peptic ulcer disease, hiatal hernia, knee problems, and a history of depression.  In November 1996, the Veteran reported a constant, right-sided headache of three-day duration to the same physician.  He also stated that he had some similar headaches six months prior, and indicated that his sister experienced migraines.  In March 1998, the Veteran reported complaining of nearly daily headaches for three months.  He denied nausea, vomiting, visual symptoms, or neurologic changes.  He stated he took up to ten Excedrin pills per day to alleviate the headache pain.  The physician diagnosed the Veteran with muscle contraction headaches, noting that he was using Excedrin excessively which was probably causing rebound phenomenon.  In November 1999, the Veteran's physician noted that he had developed headaches again, accompanied by mild nausea and photophobia.  He diagnosed the Veteran with tension type headaches.  During treatment in November 2002, the physician noted that the Veteran had a history of headaches, which were under good control with use of Naprosyn two to three times per month.  In September 2003, a history of muscle contraction headaches was noted, and the physician stated that the headaches were "not currently a problem."

The Veteran began receiving treatment through VA in 2008.  In October 2008, he reported a prior medical history of chronic headaches for twenty years following loss of consciousness and a concussion in service.  In April 2009, after receiving an MRI to assess his complaint of chronic headaches, a VA physician noted possible neurocysticercosis.  In September 2009, the Veteran described headaches since service that began with mild discomfort in the back of his head, then moved to the front and became severe.  He reported rare nausea, and stated that he had found that onions could trigger the headaches.  Upon physical examination, the Veteran's memory was noted to be intact.  A second MRI conducted that year showed small lesions in the Veteran's brain.  However, cysticercosis could not be definitely confirmed.  

In December 2009, in connection with his pending service connection claims, the Veteran received a VA examination concerning his headaches.  The Veteran described hitting his forehead on a hangar door in service, and stated that he did not remember much until he was in a hospital.  He indicated he began having headaches at some point after that, and that they had increased in intensity over the years.  Upon physical examination, the examiner noted normal sensory and motor examinations.  The examiner opined that the Veteran's headaches were less likely as not caused by or permanently aggravated by military service.  She noted that    the Veteran's STRs documented a self-limiting tension headache in 1981, and a headache following a head injury.  She noted that the STRs stated there was no loss of consciousness at that time, that the Veteran was seen in the military clinic six minutes after the accident occurred, and that he was noted to be alert and oriented times three, with a normal neurological status.  She stated there was no evidence in the STRs of chronicity of headaches or of continuity of care in the post-service treatment records.

In January 2010, the Veteran was afforded a VA traumatic brain injury examination.  At that time the Veteran again reported onset of headaches after hitting his head 
on a hangar door.  He stated he did not report headaches in service after his 
accident because he wished to avoid complaining.  The Veteran reported currently experiencing weekly headaches, and also reported random lightheadedness that lasted approximately two minutes.  He stated he was being treated for major depression and that he had difficulty falling asleep.  He also noted light sensitivity and decreased short term memory over the past ten years.  He reported difficulty with attention, concentration, and executive functions as well, but the examiner noted there was no objective evidence of these on testing.  Upon review of the claims file, the examiner noted the follow-up treatment the Veteran received a week after the in-service accident, which included complaints of nausea, vomiting, and dizziness, as well as findings of no memory loss, no neck muscle tension or increased pain upon palpation, and good motor function and orientation.  The examiner also noted the abnormal post-service MRI study indicating possible history of cysticercosis, and explained that cysticercosis was a parasitic infectious condition not relative to TBI.

Neuropsychological testing was conducted in February 2010, and the Veteran reported severe symptoms of depression that began approximately one year after his head trauma, following a psychosocial stressor.  The examiner noted that research indicated an increased risk of depression among individuals with histories of TBI.  However, she stated that it could not be ascertained if the Veteran's mood disorder symptoms were due to his history of TBI, the psychosocial stressors he experienced, or a combination of both.  The examiner explained that it was not possible to determine the cognitive effects or residuals of the TBI because of the inaccuracy   of the Veteran's self-report and invalidity of his test performance, but noted that his reported problems with memory and concentration did not begin until after he became depressed.

The examiner who conducted the TBI examination issued an opinion in March 2010, finding that it was at least as likely as not that the Veteran sustained a mild TBI due to head trauma during service.  However, she opined that the Veteran's headaches were not secondary to his history of TBI, as the STRs and post-service medical records did not document chronicity of headaches.  She also opined that his complaint of memory loss, of delayed onset at least ten years after the TBI, was not secondary to the TBI.  She stated that there was no evidence of ongoing dizziness or other sequelae of the TBI incurred in service, so it was also less likely than not that the Veteran's reported dizziness was secondary to the history of TBI.  She noted that no further reported symptoms or sequelae associated with the event appeared  in the STRs, although several medical evaluations for chest pain, viral illness, and other conditions between 1982 and 1985 were documented.  The examiner also noted that there was no report of chronic headaches or dizziness during the Veteran's separation physical.  She stated that, with regard to the Veteran's social and psychological functioning, it would be speculation to state whether they were due to his history of TBI, based on the findings of the psychological evaluation that was conducted.  

After review of the evidence of record, the Board finds that service connection for residuals of a TBI is not warranted.  VA examiners and clinicians have confirmed the Veteran's in-service mild TBI and the Board acknowledges the Veteran's competent report of severe and frequent post-service headaches.  However, evaluation and objective testing conducted by a VA examiner led to the determination that the Veteran had no residual disability related to a TBI in service.  The Veteran has        not been objectively shown to suffer from balance problems and his post-service headaches have not been linked to his in-service injury.  Regarding his cognitive complaints and the 2010 examiner's speculative opinion, the Board notes that the Court has held that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the VA examiner did support that aspect of her opinion by noting it would be speculative due to the inaccuracy of the Veteran's self-reporting during neuropsychological testing.  Thus, the Board finds that the VA examination was adequate on that point given the evidence available to the examiner.  Moreover, to the extent that the Veteran's cognitive complaints could be evaluated based on his reporting, they     have been attributed to major depressive disorder, which the Board notes is already compensably service-connected under a diagnostic code that contemplates cognitive symptoms in its rating criteria.

To the extent that a twenty-year history of headaches secondary to an in-service injury was documented in VA treatment records, the Board notes that this  assessment appears to have been based on the Veteran's own statements.  The   Board acknowledges that the Veteran is competent to report symptoms or events he experienced in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, the Veteran's and his sister's accounts of a pattern of symptoms-primarily headaches-that began after his TBI and continued from that time is belied by the other evidence of record, including his own representations to medical providers.  The Veteran visited a private physician in April 1996 to establish care and was given a complete physical.  However, although he provided a past medical history that included various other ailments, headaches, dizziness, or cognitive difficulties since service were not reported.  Moreover, when he complained of headaches to the same physician later that year, he noted experiencing similar headaches six months before and reported that his sister had experienced migraines.  However,   he again provided no history of headaches that began in service.  The Veteran's current contention of suffering from headaches continuously since service is also inconsistent with his statements to the medical examiner at the time of his discharge from active duty and the medical findings at that time.  

Additionally, although the Veteran has asserted that he did not complain of ongoing headaches in service due to military culture, his STRs reflect that he did seek treatment for various other medical conditions.  Based on the foregoing, the Board finds the Veteran's reports of his history of symptoms less persuasive than the objective medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Furthermore, to the extent the Veteran alleges his current symptoms are residuals of a TBI, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, whether certain complaints are residuals of a TBI is a complex question requiring medical expertise.  Accordingly, the Veteran's opinion as to the etiology of his symptoms is not competent medical evidence.  The Board therefore finds the opinions of the VA examiner to be of significantly greater probative value than the Veteran's lay assertions.

For the reasons set forth above, the Board finds the preponderance of the competent and probative evidence indicates the Veteran does not suffer from residuals of a traumatic brain injury.  Accordingly, service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of a traumatic brain injury is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


